DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s cancellation of claim 20 renders the objection to claim 20 moot.  The objection to claim 20 is withdrawn.  
Applicant’s cancellation of claim 8 renders the 35 USC 112(a) rejection of claim 8 moot.  The 35 USC 112(a) rejection of claim 8 is withdrawn. 
Applicant’s remarks and amendment of claim 17 overcomes the 35 USC 112(a) rejection of claim 17 (see Remarks filed 25 April 2022 at page 10).  The 35 USC 112(a) rejection of claim 17 is withdrawn. 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device. 
Independent claim 17 is drawn to the general notion of a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a data driver and a scan driver sharing at least one of a level shifter array and an output buffer array, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Jeon; Sang Jin, et al., US 20160035307 A1, describes a display device containing a display panel having a plurality of first direction data lines crossing a plurality of second direction first scan lines, each of the crossing first direction data lines and second direction first scan lines connecting to one of a plurality of pixels formed at each crossing; a plurality of data driver integrated circuits, each of which has a plurality of data driver outputs, each output connected at a pad to one of the display panel’s plurality of first direction data lines; a plurality of scan driver integrated circuits, each of which has a plurality of scan driver outputs, each output connected at a pad to one of the plurality of first direction second scan lines, each of the first direction second scan lines are disposed between adjacent first direction data lines, and each of the first direction second scan lines are connected to one of the display panel’s second direction first scan lines (see Figs. 1, 5), but does not describe a data driver and a scan driver sharing at least one of a level shifter array and an output buffer array; 
Gu; BonSeog, et al., US 20120188216 A1, describes a display device containing a scan driver outputting sequentially scanned gate signals (see Fig. 4), but does not describe a data driver and a scan driver sharing at least one of a level shifter array and an output buffer array.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693